DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because:
The phrase “following steps” on line 2 is missing an article like “the”
The phrase “hydrolysis acidification: pH value” on line 4 should have “where” instead of the symbol “:”.
The phrase “biological hanging film filter” on line 5 should have an article like “a”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
in the first paragraph of the Specification, please insert the patent publication number after each patent application number listed.  
The Examiner notes that the formatting of the Specification using numbers such as ① or ②, etc., is confusing and will not translate well to publication and suggests changing this numbering format.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  “far infrafed…” is missing an article like “a” for better grammar.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim is missing a period at the end.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim is missing a period at the end.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “and” can be inserted before the phrase “a clearance” on line 7.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “the tank” on line 4 should be rewritten as “the mechanical flocculation tank” for consistency type purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “and” can be inserted before the phrase “facilities” on line 7.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “and” can be inserted before the phrase “an angle” on line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10-13 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “high-concentration organic wastewater” on lines 3-4 of the claim.  It is not clear if this limitation is the same limitation as “high-concentration organic wastewater” on lines 1-2 of the claim, or not.  Examiner interprets to be the same.
Claim 1 recites the limitation “the wastewater” on line 7 of the claim.  It is not clear if this limitation is the same as “high-concentration organic wastewater”, or not.  In the event it is not, the limitation lacks antecedent basis.
Claim 1 recites the limitation “a sediment of suspended solids filtration unit” on lines 7-8.  It is not clear if this limitation is the same limitation as “sediment of suspended solids” as on line 7 of the claim, or not.  Examiner interprets them to be different.
Claim 1 recites the limitation “the filter bed” on lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “when a concentration…is not high”.  The term “not high” is a relative term which renders the claim indefinite. The term “not high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “high” versus “not high” quantitatively.
Claim 3 recites the limitation “enhanced removal”.  The term “enhanced” is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “enhanced” versus “unenhanced” removal, quantitatively.
Claim 4 recites the limitation “the bio-filter” on line 3.  It is not clear if this limitation is the same as “bio-filter unit” as in Claim 1, or not.  In the event it is not, the limitation lacks antecedent basis.
Claim 4 recites the limitation “from outside to inside”.  It is not clear to what structure or limitation “outside” or “inside” is referring, making the claimed structural connections of the invention indefinite.
Claim 5 recites the limitation “heating pipes” on line 5.  It is not clear if these “heating pipes” are the same as “a heating pipe” as in Claim 4, or if these are a different group of “heating pipes” altogether.  Examiner interprets them all to be the same.
Claim 5 recites the limitation “increased in sequence”.  It is not clear what is being increased in sequence, so this limitation is indefinite.
Claim 6 recites the limitation “the bio-filter” on line 3.  It is not clear if this limitation is the same as “bio-filter unit” as in Claim 1, or not.  In the event it is not, the limitation lacks antecedent basis.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “5 to 10 layers”, and the claim also recites “preferably 6-8 layers” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation “the top cloth water layer” on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “medium and coarse sand”.  The term “medium and coarse” is a relative term which renders the claim indefinite. The term “medium and coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “medium and coarse” quantitatively.
Claim 7 recites the limitation “8-12 cycles per day, 2-3 hours per cycle, rinsed for 20-40 min” on lines 5-6.  It is not clear if this limitation is the same mode as the “flushing mode”, or if this is a different mode altogether.  Examiner interprets them to be the same.
Claim 7 recites the limitation “pressure is 1 to 2 kilograms”.  However, “kg” is not the unit of measurement for “pressure”, so this limitation is considered indefinite.
Claim 7 recites the limitation “pressure…at a range of 0.05-0.1 kg”.  However, “kg” is not the unit of measurement for “pressure”, so this limitation is considered indefinite.
Claim 10 recites the limitation “short-flowing”.  The term “short-flowing” is a relative term which renders the claim indefinite. The term “short-flowing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “short-flowing” versus long flowing, quantitatively.
Claim 11 recites the limitation “the granulating and flocculation unit” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a flow velocity…is gradually slowed down”.  The term “gradually slowed down” is a relative term which renders the claim indefinite. The term “gradually slowed down” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “gradually slowed down” quantitatively.
Claim 11 recites the limitation “the granulating and flocculation unit” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the granulating and flocculation unit” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the flocculation tank” and “the tank” on lines 4, lines 5-6, and line 7 of the claim.  It is not clear if these limitations are the same limitation as either “a grid flocculation tank” or “a multi-grid vertical flow flocculation tank”, or if they are different altogether.  Examiner interprets them to be the same.
In Claim 12, it is not clear if “a shaft flow velocity” on line 9 is supposed to be the same as “a flow velocity” or “a hole passing flow velocity” on lines 6-7, or not.
In Claim 12, it is also unclear if “a flow velocity” on lines 11-12 are the same as “a flow velocity” on lines 6-7, or not.
Claim 12 recites the limitation “a last section” on line 11 & 13.  It is not clear if these limitations are the same or different from “a last section” recited on line 10 or not.
Claim 12 recites “a/the front section”, “a/the middle section” and “a last section” on lines 9-13 several times, and it is not clear if these sections are all the same as the original “three sections” recited on line 8 of the claim, or not.
Claim 13 recites the limitation “the bio-filter” on lines 2-3.  It is not clear if this limitation is the same as “bio-filter unit” as in Claim 1, or not.  In the event it is not, the limitation lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al., CN 101708917, (“Gong”, “Machine Translation of CN 101708917”, published 2010, 32 total pages), in view of Hu et al., CN 102145968, (“Hu”, Machine Translation of CN 102145968, published 2011, 12 total pages), in further view of Behrends, (US 5,863,433), in further view of Denney, (US 2007/0221552).
Claims 1, 3 & 8 are directed to a method for directly and deeply purifying high concentration organic wastewater, a method type invention group.
Regarding Claims 1, 3 & 8, Gong discloses a method for directly and deeply purifying high concentration organic wastewater, (See paragraph [0005] & [0034]), specifically comprising steps of: 
(1) fortified precipitation treatment: sending high-concentration organic wastewater to an enhanced precipitation unit for pretreatment, wherein the enhanced precipitation unit comprises a dosing and coagulation unit, (Tank 4 with Coagulation Pool 19, See Figure 2, See paragraph [0011], [0012] & [0053]), a dosing and flocculation unit, (Tank 4 with Flocculation Pool 18, See Figure 2, and See paragraph [0051] & [0053]), and a physical precipitation unit, (Tank 4 has precipitation/sedimentation area in Grid, or Alternatively Sedimentation Tank 5, See Figure 2, and See paragraph [0051] or [0061]); 
(2) rapid filtration of sediment of suspended solids: passing the wastewater treated by the enhanced precipitation unit through a sediment of suspended solids filtration unit, wherein a filter material of the sediment of the suspended solids filtration unit, (Biochar Filter Bed 6, See Figure 2, See paragraph [0062]); 
(3) pH adjustment: performing alkalinity adjusting pretreatment on the wastewater and adjusting a pH value of the wastewater to a range of 7.5-10.5, (See paragraph [0019] or [0060]; the pH is adjusted to a range from 8.5 to 10.5, anticipating the claimed range at that range); 
(4) introducing the wastewater after adjusting the pH value into a water distribution unit, (Cyclone Water Distributor 30 in Stripping Tower 9, See Figure 2, and See paragraph [0056]), and a packing is provided in the water distribution unit, (Packing Layer 14, See Figure 2, and See paragraph [0056]);
(5) bio-filter treatment: distributing the wastewater into a bio-filter unit by the water distribution unit, so as to achieve directly deep treatment of the wastewater by strong organic matter degradation ability of biological filler, (Submerged Membrane Bio-Reactor [SMBR] 7, See Figure 2, See paragraph [0023], [0024] & [0053]; “activated sludge flocs (biological filler) and membrane (filter) for biofiltration).
Gong does not disclose that:
the filter material is selected from gravel and/or river sand, and particle size distribution of the filter bed comprises: 2-4cm of a surface layer, 1-2cm of a middle and upper layer, and 0.5-1cm of a lower layer
performing the alkalinity adjusting pretreatment after the rapid filtration of the sediment of the suspended solids in the step (2)
hydrolysis acidification to strengthen anaerobic hydrolysis acidification effects or that the packing is biological membrane packing.
Hu discloses a method for strengthening anaerobic hydrolysis effects, (See paragraph [0019], Hu), and that the packing is biological membrane packing, (See paragraph [0011], Hu),
and a particle size distribution of a filter bed with various layers including 2-4cm of a surface layer, 1-2cm of a middle and upper layer, (See paragraph [0016]; The disclosed range includes 20-50 mm, which converts to 2 to 5 cm, overlapping the range of 2-4 cm, and 1-2 cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Gong by incorporating 
strengthening anaerobic hydrolysis effects and that the packing is biological membrane packing and a particle size distribution of a filter bed with various layers including 2-4cm of a surface layer, 1-2cm of a middle and upper layer
as in Hu in order to use a “buried anaerobic digester and…the aerobic filter bed as the core combined process to treat…sewage, and has the characteristics of high treatment efficiency, good treatment effect and low operating cost”, (See paragraph [0011], Hu).
Modified Gong does not disclose 
the filter material is selected from gravel and/or river sand, and particle size distribution of the filter bed comprises 0.5-1cm of a lower layer
performing the alkalinity adjusting pretreatment after the rapid filtration of the sediment of the suspended solids in the step (2), or
hydrolysis acidification.
Behrends discloses a method, (See Abstract, Behrends), where the filter material is selected from gravel and/or river sand, and particle size distribution of the filter bed comprises 0.5-1cm of a lower layer, (See column 8, lines 5-12, and See column 19, lines 23-29; Behrends discloses multiple substrate diameters of river gravel with diameters of 0.5, 1.5 and 3 cm, which anticipates the particle size distribution at 0.5 cm for a lower layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Gong by incorporating
the filter material is selected from gravel and/or river sand, and particle size distribution of the filter bed comprises 0.5-1cm of a lower layer
as in Behrends because “system management criteria, including hydraulic retention time, substrate loading rate…can vary…and are based or dependent on, the type and strength of wastewater…and degree of wastewater treatment desired”, (See column 15, lines 48-52, Behrends), for “enhancing wastewater treatment”, (See column 12, lines 63-65, Behrends).
Modified Gong does not disclose 
performing the alkalinity adjusting pretreatment after the rapid filtration of the sediment of the suspended solids in the step (2), or
hydrolysis acidification.
Denny discloses a method, (See Abstract, Denny), for performing an alkalinity adjusting pretreatment after rapid filtration of sediment of suspended solids, (pH Adjustment Unit 38 after Sand Separation Unit 18 or Liquid/Solid Separation Unit 30, See Figure 1, and See paragraphs [0154], [0155] & [0157] after paragraph [0095] or [0097], Denny), and
hydrolysis acidification, (See paragraphs [0408]-[0410], Denny).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Gong by incorporating 
performing the alkalinity adjusting pretreatment after the rapid filtration of the sediment of the suspended solids in the step (2), and hydrolysis acidification
as in Denny in order to “selectively adjust the pH level of the liquid waste stream…to a target pH level”, (See paragraph [0098], Denny), to produce “optimal liquid waste processing conditions”, (See paragraph [0161], Denny), and also use hydrolysis so that certain “components are desirably removed from…the processes described”, (See paragraph [0204], Denny).
Additional Disclosures Included:
Claim 3: The method for directly and deeply purifying high concentration organic wastewater, as recited in claim 1, wherein when a concentration of the suspended solids in the wastewater is not high, and enhanced removal is not needed, the step (1) of fortified precipitation treatment is omitted, and the wastewater is directly performed with the step (2) of the rapid filtration of the sediment of the suspended solids, (See paragraph [0015], Hu; In Hu, pretreatment is performed without “enhanced removal” using coagulation/flocculation and then the water is passed into a sediment bed as in the aerobic filter bed).
Claim 8: The method for directly and deeply purifying high concentration organic wastewater, as recited in claim 1, wherein a coagulant adopted in the dosing and coagulation unit in the step (1) comprises: polyaluminum chloride or polyferric ferrous sulfate; a flocculating agent adopted in the dosing and flocculation unit comprises cationic polyacrylamide, anionic polyacrylamide or nonionic polyacrylamide, (See paragraph [0027] or [0061], Gong).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Hu in further view of Behrends in further view of Denney and in further view of Chai et al., CN 106007002 A, (“Chai”, “Machine Translation of CN 106007002”, published 2016, 13 total pages).
Claim 2 is directed to a method for directly and deeply purifying high concentration organic wastewater, a method type invention group.
Regarding Claim 2, modified Gong discloses the method for directly and deeply purifying high concentration organic wastewater, as recited in claim 1, but does not disclose wherein the biological filler is a multi-biological phase microorganism micelle filler.
Chai discloses a method, (See paragraph [0004], Chai), where the biological filler is a multi-biological phase microorganism micelle filler, (See paragraph [0014], Chai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Gong by incorporating
wherein the biological filler is a multi-biological phase microorganism micelle filler
as in Chai in order to utilize “the super large cation exchange capacity and microbial affinity of the ‘multi-biological bacteria micelle’ filler to realize the perfect combination of physical adsorption removal and biodegradation removal, and has excellent denitrification ability”, (See paragraph [0021], Chai).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting searching and consideration of the relevant fields of endeavor, one of dependent Claims 4-7 or 9-13 incorporated with Claim 1 would be allowable over the closest prior art, including Gong et al., CN 101708917, (“Gong”, “Machine Translation of CN 101708917”, published 2010), and Hu et al., CN 102145968, (“Hu”, Machine Translation of CN 102145968, published 2011), and Denney, (US 2007/0221552), since these prior art references in combination with several other prior art references used above would not disclose every feature of these claims.  However, objections to the Specification and claims, and 112 rejections have been made and must be addressed.
Claims 4-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims remain rejected under 112(b) as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779